Title: To Thomas Jefferson from John Page, 2 February 1805
From: Page, John
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Richmond February 2d. 1805.
                  
                  Pardon my tardy acknowledgment of the receipt of your letter of the 27th. December, and accept my thanks for your attention to the Wishes of the Legislature of Virginia as expressed in their resolutions to which you allude.
                  As Sierra Leone, from the last information which you have received, seems to open to our views some prospect of our obtaining the Assylum sought for, and I think it preferable to any other place yet contemplated by us, your further efforts to procure it there, will no doubt be agreeable to the General Assembly, although their resolution, now inclosed, says nothing respecting it: For as their resolution of the 16h. January 1802, by which the Governor was desired to request the President of the United States, in procuring lands for the purposes in their View, “to prefer the Continent of Africa, or any of the Spanish or Portugal Settlements,” remains uncontradicted, I must look upon it as in full force and obligatory on me.
                  On laying your last letter (of the 27h. December) before the Assembly I suggested the propriety of calling on their Senators and our Representatives rather than on you to make the necessary application to Congress to set apart a portion of Louisiana as the assylum contemplated in their several resolutions; and to trouble you Sir only with directing the negotiations which may be necessary with any foreign power for procuring the lands which may be required without the jurisdiction of the United States. This suggestion gave rise to the inclosed resolution, Copies of which I have transmitted to our Senators and Representatives with such letters and resolutions respecting the business confided to them as may afford them information on the subject. I have also requested them to apply to you Sir for any further information and indeed for much further than I have communicated, and I promised to apologize to you for the trouble which this application would give you. Your goodness will excuse it, and you will be assured I hope that I am sorry to intrude upon your other more important cares; and that 
                  I am, with the highest respect, and esteem Dear Sir, your most obedt. Servant
                  
                     John Page 
                     
                  
               